Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                            Exhibit Page 1 of 41




                           EXHIBIT 8A9
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                            Exhibit Page 2 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                            Exhibit Page 3 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                            Exhibit Page 4 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                            Exhibit Page 5 of 41




                           EXHIBIT 8B9
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                            Exhibit Page 6 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                            Exhibit Page 7 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                            Exhibit Page 8 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                            Exhibit Page 9 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 10 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 11 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 12 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 13 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 14 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 15 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 16 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 17 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 18 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 19 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 20 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 21 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 22 of 41




                           EXHIBIT 8C9
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 23 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 24 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 25 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 26 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 27 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 28 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 29 of 41




                           EXHIBIT 8D9
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 30 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 31 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 32 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 33 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 34 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 35 of 41




                           EXHIBIT 8E9
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 36 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 37 of 41




                           EXHIBIT 8F9
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 38 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 39 of 41
Case 17-17469-mdc   Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16   Desc
                           Exhibit Page 40 of 41




                           EXHIBIT 8G9
                  Case 17-17469-mdc              Doc 93-1 Filed 07/29/20 Entered 07/29/20 13:45:16                        Desc
                                                        Exhibit Page 41 of 41
Loan Information
Loan Number:                                                          Origination Date:               6/24/2009

Loan Type:                            FHLMC - Conventional            Acquisition Date:               3/18/2019

Investor:                             Freddie Mac                     Maturity Date:                  7/1/2039

MI Company:                                                           Is Insured:                     No

Due Date:                             2/1/2016

Property & Borrower Information
Borrower Name:                        ARON GUTTIN                     Co-Borrower Name:

Borrower SSN:                                                         Co-Borrower SSN:

Prop Address:                         9584 STATE RD UNIT B            Prop Type:                      Condominium

                                      PHILADELPHIA, PA 19114          Inspection Date:                7/9/2020

Mailing Address:                      9584 STATE RD UNIT B            Occupancy Status:               Tenant Occupied

                                      PHILADELPHIA, PA 19114          Represented by Attorney:        Yes

Additional Borrowers/Non-Obligors




Debt Breakdown - Payoff
Good to Date:                         7/21/2020                       Escrow Balance:                 0.00

Principal Balance:                    114,025.81                      Suspense Balance:               2,586.80

Deferred Principal Balance:           0.00                            Restricted Escrow Balance:      0.00

Delinquent Interest:                  27,755.29                       Per Diem Amount:                15.73

Escrow Advance:                       15,950.98

Corporate Advance Balance:            115.00

Late Fees:                            0.00

Pending Taxes:                        0.00

Pending Hazard:                       479.00

Pending MI:                           0.00

Recording Fee:                        220.00

Total Debt:                           155,959.28

Bankruptcy Information
BK Case #              17-17469                                BK Notice Rec'd Date:

BK Chapter:            13                                      BK Setup Date:             3/27/2019

BK Filing Date:        11/3/2017                               Creditor Meeting Date:

Filing State:          PA                                      POC Bar:

BK Post petition       5/1/2020                                POC Filed Date:            8/5/2019
Due Date:
                                                               POC Amount:                68,012.69

Attorney Info
Trustee Attorney:      O BYRON MEREDITH III                    FC Attorney:               Phelan Hallinan Diamond & Jones, LLP (PA)

Debtor Attorney:       BRAD J SADEK                            FC Sale Date Scheduled:

Region Code:           PHILADELPHIA

BK Court Code:




 Loan Number:                                                                                                                         Page 1 of 7
 Run Date: 7/21/2020
